DICE, Commissioner.
The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale in a dry area; the punishment, a fine of $300.
The information is fatally defective in that it does not conclude “Against the peace and dignity of the State,” as required -by Art. 414, Vernon’s Ann. C.C.P. and Art. V, Sec. 12, of the Constitution of Texas, Vernon’s Ann.St. See Reese v. State, 139 Tex.Cr.R. 593, 141 S.W.2d 949; and Herring v. State, 160 Tex.Cr.R. 597, 273 S.W.2d 421.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.